Citation Nr: 0947751	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
October 1985, and from July 1990 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which continued the Veteran's 50 percent 
disability rating for PTSD.  The Veteran had filed his claim 
for an increased rating in April 2004.


FINDING OF FACT

The Veteran's service-connected PTSD is primarily 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impairment of immediate memory; impaired judgment; 
disturbances of motivation and mood; chronic sleep 
impairment; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters dated December 2003, June 2004, and October 2008, 
provided to the Veteran before the March 2005 rating decision 
and the December 2008 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The letters informed the 
Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The December 2003 and June 2004 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, service 
personnel records, VA treatment records, and available 
private treatment records.  The Veteran was also provided 
with VA examinations of his PTSD in January 2005 and December 
2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  These 
criteria contemplate that a 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in his April 2004 claim that his PTSD 
has gotten worse.  The Veteran was originally granted service 
connection for PTSD in an October 1997 rating decision, as a 
result of his trauma aboard a ship which was attacked and 
struck by two missiles in the Persian Gulf in May 1987.  In a 
September 2004 statement, the Veteran wrote that "I do fine 
as long as I'm in a [treatment] program, but I quickly return 
to [my prior condition] or get [worse] soon after I'm back in 
society.  I try hard to apply what was taught in the program 
but I return to isolation, nightmares increase, suicidal 
thoughts return[,] and my relationships suffer or end."  In 
his June 2005 notice of disagreement, the Veteran stated that 
"I've...tried to work and got so frustrated that I walked off 
the job, and did not return.  It's a jungle out here trying 
to survive.  I get so easily [agitated] that I avoid people 
and places in fear of reacting in an uncivil way.  I'm to a 
point where I feel the only way of improving my life is 
through death.  That way I will not have to deal with this 
jungle both in this society and in my head.  I feel that I've 
lost my mind and will never regain any real normalcy.  My 
relationships with my wife and kids [have] suffered greatly 
due to my condition.  [I have] intrusive thoughts, 
nightmares, flashbacks, irritability, depression, sleepless 
nights and other related symptoms."  The Veteran also 
reported that his medications for PTSD "have had no real 
effect."  In his January 2007 substantive appeal, the 
Veteran stated that his PTSD "symptoms become[] so 
[unbearable] that I turn to drugs for relief," and again 
suggested that he was contemplating suicide.

From March 2004 to June 2004, the Veteran was admitted to a 
VA PTSD Residential Rehabilitation Program.  At admission to 
the program, the Veteran was diagnosed with chronic PTSD by 
history, and with cocaine abuse and nicotine dependence; his 
GAF score was 41.  The Veteran reported experiencing 
persistent symptoms of sad and dysphoric mood, sleep 
problems, hypervigilance, irritability, and anxiety.  At 
discharge from the program, the Veteran was found to have no 
psychotic symptoms, perceptual disturbances, or suicidal or 
homicidal ideas.  His attention and concentration were good, 
and his memory was intact.  At discharge, the Veteran was 
diagnosed with PTSD, cocaine abuse, and nicotine dependence.  
His GAF score was 48.

The Veteran's wife wrote in September 2004 that the Veteran 
showed great promise while admitted to the Program, but that 
"shortly after returning home...he soon started to decline and 
began to withdraw and isolate.  Today, as in the past, [the 
Veteran] do[es] not socialize with others....I am unable to 
recognize when he's going to go into one of his 
episodes....[H]e has constant thoughts of suicide....He gets very 
little sleep, he's also up and stirring about in the house at 
night.  [He has] nightmares and restless nights....[He] is also 
forgetful and has to write things down."

In January 2005, the Veteran was provided with a VA 
examination of his PTSD.  The VA examiner reviewed the claims 
file.  The Veteran reported that he had been hospitalized 
after attempting suicide by overdosing on cocaine in 1993, 
and that he had been hospitalized for several other times, as 
well.  The Veteran reported that he has had three marriages; 
two were to the same woman.  The Veteran noted that he was 
currently employed for up to 15 hours per week.  He also 
stated that his symptoms include nightmares and recurrent 
thoughts about his combat experience, increased irritability, 
difficulties with memory and concentration, social isolation 
and withdrawal, susceptibility to environmental triggers, a 
depressed mood, and suicidal thoughts.  The VA examiner 
diagnosed the Veteran with PTSD.  His GAF score was 55.

In February 2005, a VA clinician diagnosed the Veteran with 
PTSD.  The Veteran's GAF score was 60.  A private clinician 
also diagnosed the Veteran with PTSD in February 2005.

In June 2005, the Veteran was admitted to a VA hospital for 
cocaine dependence and suicidal ideation.  The Veteran 
reported having such PTSD symptoms as intrusive thoughts of 
the traumatic experience, recurring nightmares, flashbacks, 
irritability, and hypervigilance.  The Veteran denied 
suicidal and homicidal ideations, and also denied any 
auditory or visual hallucinations.  He was diagnosed with 
cocaine dependence, and with substance-induced mood disorder.  
His GAF score was 35.

Also in June 2005, the Veteran told a private clinician that 
he had suicidal ideation, depression, and nightmares.  The 
Veteran had been taken to the hospital by his ex-wife, whom 
he had told that he was suicidal.  The private clinician 
diagnosed the Veteran with cocaine dependence, depressive 
disorder, and PTSD.

From July 2005 to September 2005, the Veteran was 
hospitalized for continuous cocaine dependence.  On 
admission, the Veteran had a GAF score of 55; on discharge, 
his GAF score was 65.  In July 2005, the Veteran told a VA 
clinician that he was separated from his wife because of his 
isolation and drug use.  The clinician noted that the Veteran 
had relapsed into dependence on cocaine, and that this 
dependence had resulted in marital separation, inability to 
hold a job, an increase in PTSD symptoms, and unstable 
living.  The Veteran stated that he had not looked for work 
recently because of his mental health issues.  He further 
stated that he had a history of suicide attempts, most 
recently in 2004.  The Veteran stated that his symptoms 
included nightmares, flashbacks, hypervigilance, guilt, 
depression, startled responses, and difficulty concentrating.  
The clinician diagnosed him with cocaine dependence and 
chronic PTSD; his GAF score was 55.  Later in July 2005, 
another VA clinician found that the Veteran's GAF score was 
49.  In August 2005, the Veteran told a VA clinician that his 
symptoms included nightmares, flashbacks, depression, 
intrusive thoughts, insomnia, and poor concentration.  The 
Veteran also noted that he had a history of three suicide 
attempts; one by overdosing on cocaine in 1993, and two by 
attempting to starve himself-in December 2004 and February 
2005.  The Veteran's GAF score was 55.  Later in August 2005, 
the Veteran reported having no current suicidal or homicidal 
ideations.  The Veteran was released from the VA hospital in 
September 2005, at which time his GAF score was 65.

The Veteran's wife, in written correspondence in August 2005, 
noted that the Veteran "has a lot of difficulties sleeping, 
paying attention and remembering things.  He sometimes stays 
away from home [for] weeks at a time.  I don't know where he 
is and it drives me crazy, for fear that he is hurt or 
disoriented.  He won't talk to me, he keeps to himself, not 
wanting others to get close....I am at my [wit's] end with this 
man.  He is now homeless."

Also in August 2005, the Veteran's ex-wife wrote to VA, 
stating that the Veteran had withdrawn from both she and 
their son when they were married.  She also stated that the 
Veteran "seems to be alright as long as he is in a VA 
[facility] or such.  But beyond that he continues to 
falter....I am afraid that the suicidal thoughts he speaks of 
will someday become true."

From April 2006 to October 2006, the Veteran was hospitalized 
at a VA facility, with a diagnosis of homelessness.  The 
Veteran denied any suicidal or homicidal ideation.  A VA 
physician opined that the Veteran "is able to perform his 
activities of daily living, and [is] employable."  The 
Veteran had a GAF score of 60.

In December 2008, the Veteran was provided with another VA 
examination.  The examiner reviewed the claims file.  The 
Veteran reported that he was again married to his second 
wife.  He stated that he works around the house, and does odd 
jobs for people; he noted that he had built doll houses until 
the demand for them had dropped.  The Veteran reported 
sleeping from 10 pm until 5 am, but also stated that he slept 
for only 5 hours per night.  On examination, the Veteran 
reported no obsessive or ritualistic behavior, panic attacks, 
suicidal or homicidal thoughts, or episodes of violence.  The 
Veteran was able to maintain minimum personal hygiene.  The 
Veteran's remote and recent memory were both normal, and his 
immediate memory was mildly impaired.  The Veteran's PTSD 
symptoms included persistent re-experiencing of the traumatic 
event; persistent avoidance of stimuli associated with the 
trauma, with numbing of general responsiveness; and 
persistent symptoms of increased arousal.  The Veteran 
reported that he was irritable, avoids crowds, has no friends 
(notwithstanding his wife and his ex-wife, who notes that she 
is his best friend), and does not show affection.  The 
Veteran stated that he was very angry with VA, and asserted 
that there were "lies" on his last VA examination.  The 
examiner noted that the Veteran was unemployed because he had 
quit his job, and "only tried one time to get a job," which 
the Veteran believes he was denied as a result of his mental 
health history.  The examiner opined that the Veteran's 
"symptoms are not such that they would prevent him from 
maintaining gainful employment in a position that does not 
involve working with the public."  The examiner diagnosed 
the Veteran with PTSD, cocaine dependence in full remission, 
and alcohol dependence in full remission.  The Veteran had a 
GAF score of 58.

The Board finds that the evidence of record is consistent 
with a rating of 50 percent disabling for the entire 
appellate period.  The Veteran's service-connected PTSD is 
primarily characterized by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of immediate memory; impaired 
judgment; disturbances of motivation and mood; chronic sleep 
impairment; and difficulty in establishing and maintaining 
effective work and social relationships.

The evidence of record does not warrant a rating in excess of 
50 percent.  The Veteran's PTSD is not primarily 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.

The Board adds that based on the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered 
whether a further staged rating is appropriate.  Although the 
Veteran did have some incidents of suicidal ideation and 
depression, these were not so prevalent during the appellate 
period as to outweigh the absence of the factors cited above.  
The Veteran's reports of suicidal ideation in his letters to 
VA, and to clinicians in January 2005 and June 2005, are 
outweighed by his more frequent statements denying suicidal 
ideation to clinicians in June 2004, June 2005, August 2005, 
October 2006, and December 2008.  Additionally, the Veteran's 
two claimed suicide attempts during the appellate period, 
which consisted of not eating, were not of such severity as 
would warrant a higher disability rating because they did not 
place the Veteran in immediate peril, and also because such 
suicidal ideation and depression do not outweigh the absence 
of other factors which characterize a 70 percent disability 
rating.  Moreover, the absence of regular VA or private 
treatment for PTSD, on either an individual or group basis, 
from November 2006 through December 2008 constitutes 
additional evidence that the Veteran's PTSD is not more than 
50 percent disabling.  There is no basis for staged ratings.

The Board further finds that the Veteran's GAF score of 35 in 
June 2005 is also insufficient to warrant a higher rating, 
because it was not induced by the Veteran's service-connected 
PTSD.  Rather, the VA clinician attributed that GAF score to 
cocaine dependence and a substance-induced mood disorder.  
The Board notes that the Veteran's GAF scores during the 
appellate period have typically been in the mid- to high-
50's.

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that, 
based on the evidence of record, the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.  Specifically, the October 2006 
and December 2008 VA examiners found that the Veteran does 
not have total occupational impairment.  Moreover, the effect 
of the Veteran's PTSD on his current unemployment is 
accounted for in his 50 percent disability rating.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected PTSD does 
not meet the applicable schedular criteria for a rating in 
excess of 50 percent disabling.  There is no benefit of the 
doubt that can be resolved in his favor, as the preponderance 
of the evidence does not show symptoms that more nearly 
approximate the criteria for a higher rating.  Accordingly, 
the claim for an increased rating is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


